Citation Nr: 0720464	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-11 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.



REPRESENTATION

Appellant represented by:	James Owens, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for schizophrenia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.

In this case, the RO issued the veteran notice letters in 
June 2001, December 2003, and March 2006. Those letters 
discussed, in part, the evidence necessary to establish a 
claim for service connection but did not provide sufficient 
notice regarding the need to submit new and material evidence 
to reopen the veteran's claim for service connection for 
schizophrenia.  The Board interprets the holding in Kent, 
supra, as requiring VA to inform the veteran what specific 
evidence is necessary to reopen his claims.  In the September 
1974 rating decision that became final, the veteran's claim 
was denied based on the lack of medical evidence of a 
psychiatric disorder during service, or of a diagnosis of a 
psychosis within the first year after separation from 
service, and the condition was shown at a time too remote 
from the date of discharge to be associated with service.  
Accordingly, the Board finds action by the RO is required to 
satisfy the notification provisions of the VCAA in accordance 
with Kent, supra.  

Review of the record reveals that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  VA has not obtained the records related to his SSA 
claim.  Because there has been some difficulty obtaining some 
of the records indicated by the veteran, the Board believes 
that requesting the veteran's SSA records is warranted in the 
present case.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Moreover, the Court has also held, that VA 
must obtain Social Security Administration decisions and 
records which have bearing on the veteran's claim.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Finally there are the specific facts of the veteran's claim.  
The veteran served in the Army from September 1967 to 1969.  
In March 1974 he filed his original claim for service 
connection for schizophrenia.  A June 1974 notation in the 
claims file reveals that the veteran's claims file was 
missing and a rebuilt claims file was issued.  The rebuilt 
claims file contained very few service medical records, 
although it did contain the veteran's entrance and separation 
examination reports.  

The RO denied the veteran's claim for service connection for 
schizophrenia in a September 1974 rating decision.  Besides 
the veteran's service medical records, the other evidence of 
record was a hospital summary which showed that the veteran 
had been hospitalized for inpatient psychiatric treatment 
from February to April 1974 at VA Hospital West Side Chicago.  
In an attempt to reopen his claim for service connection the 
veteran reported that he was treated at VA hospitals in 
Chicago (West Side and Lake side) immediately following 
service in 1969.  He specifically asserted hospitalization 
for a three month period shortly after service.  The Board 
believes that the veteran may be mistaken about the dates, 
and that the 1974 hospitalization may actually be the period 
of hospitalization which he is referring to.  

The RO sent multiple requests for records for the veteran's 
treatment at VA medical center (VAMC) West Side.  The RO 
specified treatment dates from 1969 to the present.  The 
responses received from the VA medical center stated that 
"we show no record of treatment on the above named 
veteran."  The Board finds this response troubling.  The 
veteran was treated at VAMC West Side as a psychiatric 
inpatient from February to April 1974, a copy of the hospital 
summary is of record.  The RO's requests for the veteran's 
treatment records from VAMC West Side for the period from 
1969 to the present should have at, a minimum, generated a 
duplicate of the 1974 hospital summary, yet it did not.  
Instead, the VAMC indicated no records of treatment.  Another 
attempt to retrieve the records that the veteran alleges 
exist should be made.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, it is noted that the veteran filed the claim to 
reopen in March 2001.  The RO denied reopening the veteran's 
current claim for service connection in June 2002 and in both 
the rating decision and the statement of the case dated in 
March 2004, appeared to apply only the current criteria for 
reopening claims.  The rating decision and statement of the 
case did not appear to cite to or consider the old definition 
for new and material evidence that was in effect prior to 
August 29, 2001.  38 C.F.R. § 3.156(a) (2001).  The RO should 
do so on remand.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with 
notice of what constitutes new and 
material evidence, to include notice of 
the criteria in effect prior to August 
29, 2001, to reopen his claim for 
service-connection for schizophrenia, 
as set forth in Kent v. Nicholson, 20 
Vet. App. 1, 9 (2006).

2.  Request from the Social Security 
Administration the administrative 
determination pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Another request should be made to 
obtain the veteran's treatment records 
from VAMC West Side Chicago for the 
period from 1969 to the present.  Inform 
the VAMC that a copy of a hospital 
summary dated 1974 is of record, so that 
responses indicating no records of 
treatment are incorrect.  If the 
treatment records are not located at the 
VAMC, ascertain the proper location where 
old records would be retired to and 
request the veteran's treatment records 
from that location.  Document the 
attempts to request the veteran's 
records. 

The RO should also obtain current VA 
treatment records pertaining to treatment 
and evaluation of a psychiatric condition 
dating from May 2003 to the present.

4.  Following the above, readjudicate 
the veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
which includes citation and 
consideration of the prior definition 
of new and material evidence, and 
application of same, and the veteran 
and his attorney should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


